DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-10 are pending (claim set as filed on 11/14/2019).

Election/Restrictions
Applicant’s election without traverse of Group I, product claims, in the reply filed on 12/21/2021 is acknowledged. 
Claims 3 and 8 drawn to the methods are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	Therefore, product claims 1-2, 4-7, and 9-10 are presented for examination.

Priority
	This application is a 371 of PCT/JP2018/018346 filed on 05/11/2018 which has a foreign application priority to JP 2017-097613 filed on 05/16/2017.

Information Disclosure Statement
	The Information Disclosure Statement filed on 12/22/2021 has been considered.

Drawings
	The drawings filed on 11/14/2021 have been accepted.

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (Cloning and Expression of an Endo-1,6-β-D-glucanase Gene from Neurospora crassa, 2002 - previously provided in the Restriction Requirement) in view of Hamill (US Patent no. 10,463,711 B2, pre-grant publication date of 11/24/2016) and Livingstone (Protein Sequence Alignments: a Strategy for Hierarchical Analysis of Residue Conservation, 1993 - previously provided in the Restriction Requirement).
Oyama’s general disclosure is directed to the cloning and expression of the endo-1,6-β-D-glucanase gene from Neurospora crassa (see page 1378, left col.). Oyama teaches a β-1,6-glucanase comprising 480 amino acid residues (SEQ ID No: 1) (see page 1379: Figure 1). 
However, Oyama does not teach: wherein a Glu (E) residue located at position corresponding to Glu (E)-321 and Glu (E)-225 in SEQ ID No: 1 is substituted by an amino acid residue X selected from the group consisting of Gln (Q), Gly (G), Ala (A), Leu (L), Tyr (Y), Met (M), Ser (S), Asn (N), and His (H).
Hamill teaches SEQ ID No: 1.

    PNG
    media_image1.png
    799
    867
    media_image1.png
    Greyscale


Livingstone teaches Glu (E) as a residue conservative substitution with, for example, Gln (Q), Tyr (Y), Asn (N), or His (H) (see page 747: Figure 1). 
The MPEP 2144.09 states that “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage a Glu (E) residue located at position corresponding to Glu (E)-321 and Glu (E)-225 in SEQ ID No: 1 substituted by an amino acid residue Gln (Q), Tyr (Y), Asn (N), or His (H) from the teachings of Oyama, Hamill, and Livingstone because the MPEP states that “In the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] .

Claims 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama in view of Hamill and Livingstone as applied to claims 1-2 above, and in further view of Yoneda (US 2012/0009594 A1).
The combined teachings of Oyama, Hamill, and Livingstone are discussed above as it pertains to a β-1,6-glucanase mutant.
However, the references do not teach: a β-1,6-glucan measuring kit containing a reagent or labeled substance thereof; or are immobilized to an insoluble carrier.
	Yoneda’s general disclosure is directed to a method for measuring β-glucan using a novel β-glucan-binding protein; determining β-glucan concentration in a sample based on the quantity of the complex; a reagent and a kit for use in said method (see abstract & ¶ [0001]). 
Yoneda discloses “a representative example of causative microorganism of the deep-seated mycotic disease includes species of Candida and Aspergillus, and since the β-glucan is 
Yoneda teaches a method using an immobilized β-glucan-binding protein 1 to an insoluble carrier and a free β-glucan-binding-protein labeled with a labeling substance: (i) a sample is brought into contact with an immobilized β-glucan-binding protein 1 to an insoluble carrier to form a complex-1 of the immobilized β-glucan-binding protein 1 to the insoluble carrier and the β-glucan in the sample; then (ii) the aforementioned complex-1 is brought into contact with a free β-glucan-binding protein 2 labeled with a labeling substance, to form a complex-2 of the complex-1 and the labeled β-glucan-binding protein 2; then (iii) quantity of the labeling substance in the aforementioned complex-2 is measured; and (iv) β-glucan concentration in the sample is determined based on the quantity of the labeling substance obtained (see ¶ [0120]-[0123]). 
It would have been obvious to one of ordinary skill in the art to incorporate the β-1,6-glucanase mutant such as taught by Oyama-Hamill-Livingstone into a measuring kit containing reagents and labeling substance such as taught by Yoneda. The ordinary artisan would have been motivated to do so is because Yoneda teaches a β-glucan-binding protein can be used for diagnostic measuring or determining of plasma or serum β-glucan level for earlier diagnosis of fungal infection, determination of therapeutic effect and prognosis. Hence, the combination would be considered (a) combining prior art elements according to known methods to yield predictable results (MPEP 2141(III)(A)). 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653